Citation Nr: 0631569	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1962 to 
January 1966.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a video conference 
hearing chaired by the undersigned Veterans Law Judge in May 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The veteran claims that service connection is warranted for 
diabetes mellitus because it resulted from his exposure to 
herbicides in service, to include exposure while serving on 
a ship on the waters offshore of the Republic of Vietnam.  
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision 
of the Board of Veterans' Appeals (Board) which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned 
on appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by 
the stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  




REMAND

When the veteran's claim for service connection for back 
disability was before the Board in July 2005, it was 
remanded for further development, to include a VA 
examination by a physician with appropriate expertise who 
was to provide an opinion as to whether there is a 50 
percent or better probability that the veteran's back 
disability is etiologically related to service.  The 
physician was also to be instructed to provide the rationale 
for each opinion provided.

In response to the Board's remand directive, the veteran was 
afforded a VA examination in August 2005.  This examination 
was performed by a nurse practitioner rather than a 
physician with appropriate expertise.  The nurse 
practitioner opined that the veteran's, "low back pain is 
least likely related to his military service as the 
degenerative changes were established after his discharge."  
This opinion is not responsive to the Board's remand 
directive.  Moreover, the notation that the degenerative 
changes were established after the veteran's discharge from 
service does not, in the Board's opinion, adequately support 
the opinion.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 
Vet. App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of the veteran's back.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect 
to each currently present disorder of 
the veteran's back as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the veteran's active service, 
to include the low back pain for which 
treatment was provided in February and 
March 1963.  The rationale for all 
opinions expressed must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



